SECTION 16 POWER OF ATTORNEY SCOTT WHISTEN The undersigned hereby constitutes and appoints each of Lagan Srivastava and Thomas J. Fuccillo, signing singly, with full power of substitution and resubstitution, the undersigneds true and lawful attorney-in-fact to: 1. execute for and on behalf of the undersigned, in the undersigneds capacity as a Section 16 reporting person of the applicable registered investment companies attached hereto as Schedule A, as amended from time to time, each, a Trust and, collectively, the Trusts, Form ID and Forms 3, 4, and 5 in accordance with Section 16 of the Securities Exchange Act of 1934 and the rules thereunder; 2. do and perform any and all acts for and on behalf of the undersigned which may be necessary or desirable to complete and execute any such Form 3, 4, or 5 and timely file such form with the United States Securities and Exchange Commission and any stock exchange or similar authority; and 3. take any other action of any type whatsoever in connection with the foregoing which, in the opinion of such attorney-in-fact, may be of benefit to, in the best interest of, or legally required by, the undersigned, it being understood that the documents executed by such attorney-in-fact on behalf of the undersigned pursuant to this Power of Attorney shall be in such form and shall contain such terms and conditions as such attorney-in-fact may approve in such attorney-in-fact's discretion. The undersigned hereby grants to each such attorney-in-fact full power and authority to do and perform any and every act and thing whatsoever requisite, necessary, or proper to be done in the exercise of any of the rights and powers herein granted, as fully to all intents and purposes as the undersigned might or could do if personally present, with full power of substitution and resubstitution or revocation, hereby ratifying and confirming all that such attorney-in-fact, or such attorney-in-fact's substitute or substitutes, shall lawfully do or cause to be done by virtue of this Power of Attorney and the rights and powers herein granted. The undersigned acknowledges that the foregoing attorneys-in-fact, in serving in such capacity at the request of the undersigned, are not assuming, nor is any Trust assuming, any of the undersigned's responsibilities to comply with Section 16 of the Securities Exchange Act of 1934. This Power of Attorney shall remain in full force and effect until the undersigned is no longer required to file Forms 3, 4, and 5 with respect to the undersigned's holdings of and transactions in securities issued by any Trust, unless earlier revoked by the undersigned in a signed writing delivered to the foregoing attorneys-in-fact. IN WITNESS WHEREOF, the undersigned has caused this Power of Attorney to be executed as of this 25 day of September, 2007. /s/ Scott Whisten Scott Whisten, Assistant Treasurer SCHEDULE A FUND NAME AND SYMBOL 1. NFJ DIVIDEND, INTEREST & PREMIUM STRATEGY FUND, NFJ 2. NICHOLAS-APPLEGATE CONVERTIBLE & INCOME FUND, NCV 3. NICHOLAS-APPLEGATE CONVERTIBLE & INCOME FUND II, NCZ 4. NICHOLAS-APPLEGATE EQUITY & CONVERTIBLE INCOME FUND, NIE 5. NICHOLAS-APPLEGATE GLOBAL EQUITY & CONVERTIBLE INCOME FUND, NGZ 6. NICHOLAS-APPLEGATE INTERNATIONAL & PREMIUM STRATEGY FUND, NAI 7. PCM FUND, INC., PCM 8. PIMCO CALIFORNIA MUNICIPAL INCOME FUND, PCQ 9. PIMCO CALIFORNIA MUNICIPAL INCOME FUND II, PCK 10. PIMCO CALIFORNIA MUNICIPAL INCOME FUND III, PZC 11. PIMCO CORPORATE INCOME FUND, PCN 12. PIMCO CORPORATE OPPORTUNITY FUND, PTY 13. PIMCO FLOATING RATE INCOME FUND, PFL 14. PIMCO FLOATING RATE STRATEGY FUND, PFN 15. PIMCO GLOBAL STOCKSPLUS & INCOME FUND, PGP 16. PIMCO HIGH INCOME FUND, PHK 17. PIMCO INCOME OPPORTUNITY FUND, PKO 18. PIMCO MUNICIPAL ADVANTAGE FUND INC., MAF 19. PIMCO MUNICIPAL INCOME FUND, PMF 20. PIMCO MUNICIPAL INCOME FUND II, PML 21. PIMCO MUNICIPAL INCOME FUND III, PMX 22. PIMCO NEW YORK MUNICIPAL INCOME FUND, PNF 23. PIMCO NEW YORK MUNICIPAL INCOME FUND II, PNI 24. PIMCO NEW YORK MUNICIPAL INCOME FUND III, PYN 25. PIMCO STRATEGIC GLOBAL GOVERNMENT FUND INC., RCS
